Name: Commission Regulation (EEC) No 3287/91 of 11 November 1991 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the second half-yearly advance for the 1991 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/12 Official Journal of the European Communities 12. 11 . 91 COMMISSION REGULATION (EEC) No 3287/91 of 11 November 1991 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the second half-yearly advance for the 1991 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, average production of heavy lamb meat per ewe produ ­ cing these lambs expressed per 100 kilograms of carcase weight ; whereas the coefficient for 1991 has not yet been fixed in view of the lack of full Community statistics ; whereas, pending the fixing of that coefficient, a provis ­ ional coefficient should be used ; whereas, for region 1 the loss of income must be reduced by the weighted average of the variable premiums actually granted and the foresee ­ able premiums for the remainder of the 1991 marketing year, such average being obtained in accordance with Article 24 (4) of that Regulation ; whereas Article 23 (4) of that Regulation also fixes for the 1991 marketing year the amount per ewe for producers of light lambs, per female of the caprine species and per female of the ovine species other than eligible ewes, at 70 % of the premium per ewe for producers of heavy lambs ; Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 5 (6) thereof, Whereas Article 5 ( 1 ) and (5) of Regulation (EEC) No 3013/89 provides for the granting of a premium to compensate for any loss of income sustained by producers of sheepmeat and, in certain areas, of goatmeat ; whereas those areas are defined in Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat is granted (3), as last amended . by Regulation (EEC) No 3519/86 (4) ; whereas Article 5 (8) of Regulation (EEC) No 3013/89 provides for the possibility of granting premiums to producers holding females of the ovine species of certain mountain breeds other than eligible ewes, in certain areas ; whereas those sheep and those areas are defined in the Annex to Council Regulation (EEC) No 872/74 (*), as last amended by Regulation (EEC) No 1970/87 h ; Whereas, in accordance with Article 24 (8) of Regulation (EEC) No 3013/89, the losses of income in Great Britain on the one hand (impact of the non-deducted variable premium) and of Ireland-Northern Ireland on the other hand and the coefficients expressing the annual average production of heavy lamb meat per ewe producing these lambs are to be gradually merged into a single income loss and single coefficients in proportion to the actual dismantling of the variable slaughter premium during each marketing year ; Whereas, pursuant to Article 5 (6) of Regulation (EEC) No 3013/89 and to enable an advance payment to be made to sheepmeat and goatmeat producers, the foreseeable loss of income should be estimated in the light of the foreseeable trend in market prices ; Whereas, in accordance with Article 23 (5) of Regulation (EEC) No 3013/89, for the 1991 marketing year Greece has been authorized to apply the arrangements laid down in Article 22 (6) of that Regulation ; whereas, as a result, provision should be made, on request by those concerned, for a premium per ewe equal in amount to the amount payable per ewe in region 2 for producers of heavy lambs to be granted in Greece if the beneficiaires have shown, to the satisfaction of the competent authority, that the lambs born of the ewes they hold have not been slaughtered before the age of two months ; whereas the same para ­ graph also lays down, for the 1991 marketing year, that a premium per she-goat equal in amount to 80 % of the premium payable per ewe in region 2 for producers of heavy lambs shall be granted in the regions of that Member State if beneficiaries have shown, to the satisfac ­ tion of the competent authority, that the kids born of the she-goats they hold have not been slaughtered before the age of two months ; Whereas, pursuant to Article 23 (4) of Regulation (EEC) No 3013/89, the amount of the premium per ewe arid per region for producers of heavy lambs is obtained transi ­ tionally for the 1991 marketing year by multiplying the loss of income referred to in paragraph 3 of that Article by a coefficient expressing for each region the annual (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 41 . (3) OJ No L 97, 12. 4. 1986, p. 25. (") OJ No L 325, 20. 11 . 1986, p. 17. 0 OJ No L 90, 1 . 4. 1984, p. 40. (6) OJ No L 184, 3 . 7 . 1987, p. 23. No L 310/1312. 11 . 91 Official Journal of the European Communities 2. Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the advance that the Member States are autho ­ rized to pay to producers shall be as follows : (in ecus) Region Advance payable per ewe Producers of heavy iambs Producers of light lambs 1 2  Ireland-Northern Ireland  Remainder of region 2  Greece : (Article 23 (5) of Regulation (EEC) No 3013/89)  Greece (other ewes) 4,678 7,839 6,206 6,206 3,274 5,488 4,344 6,206 Whereas, pursuant to Article 8 of Regulation (EEC) No 3013/89, the premium must be reduced by the impact on the basic price of the coefficient provided for in Article 8 (2) of that Regulation ; whereas that coefficient was fixed provisionally by Commission Regulation (EEC) No 3546/91 (') on the application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1991 marketing year ; Whereas, in accordance with Article 5 (6) of Regulation (EEC) No 3013/89, the half-yearly advance payment is fixed at 30 % of the expected premium ; whereas, in accordance with Article 4 (3) of Commission Regulation (EEC) No 3007/84 (2), as last amended by Regulation (EEC) No 3107/91 (3), the advance payment is to be paid only if it is equal to or greater than ECU 1 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 A difference is hereby estimated between the basic price, reduced by the impact of the coefficient laid down in Article 8 (2) of Regulation (EEC) No 3013/89, and the foreseeable market price during the 1991 marketing year for the following regions : Article 3 1 . The estimated amount of the premium payable per female of the caprine species and per region in the areas designated in Annex I to Regulation (EEC) Nb 3013/89 and in Article 1 of Regulation (EEC) No 1065/86 is as follows :(ECU/WO kg) (in ecus) Region Estimated amount of the premium payable per female of the caprine species 2 Rest of region 2  Greece : (Article 23 (5) of Regula ­ tion (EEC) No 3013/89)  Greece (other females) 14,480 16,548 0,719 Region Difference 1 2  Ireland-Northern Ireland  Greece 182,774 129,280 163,319 8,995 Article 2 I 1 . The estimated amount of the premium payable per ewe and per region is as follows : (in ecus) Region Estimated amount of the premium payable per ewe Producers of heavy lambs Producers of light lambs 1 15,592 10,914 2  Ireland-Northern Ireland 26,131 18,292  Remainder of region 2 20,685 14,480  Greece : (Article 23 (5) of Regulation (EEC) No 3013/89) 20,685 20,685  Greece (other ewes) 0,899 0,629 2. Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the advance which the Member States are autho ­ rized to pay to goatmeat producers located in the areas designated in paragraph 1 shall be as follows : (in ecus) Region Advance on premium payable per female of the caprine species 2 Rest of region 2  Greece (Article 23 (5) of Regulation (EEC) No 3013/89)  Greece (other females) 4,344 4,964 (') OJ No L 344, 8 . 12. 1990, p. 23. (2) OJ No L 283, 10. 10 . 1984, p. 28 . (3) OJ No L 294, 25. 10 . 1991 , p. 16. No L 310/14 Official Journal of the European Communities 12. 11 . 91 to pay to producers holding females of the ovine species other than eligible ewes located in the areas referred to in paragraph 1 shall be as follows : Article 4 1 . The estimated amount of the premium payable per female of the ovine species other than eligible ewes and per region in the areas mentioned in the Annex to Regu ­ lation (EEC) No 872/84 is as follows : (tn ecus) (in ecus) Region Advance on premium payable per female of the ovine species other than eligible ewes 1 3,274Region Estimated amount of the premium payable per female of ovine species other than eligible ewes 1 10,914 Article 5 This Regulation shall enter into force on the third day after its publication in the Official Journal of the Euro ­ pean Communities. 2. Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the advance which Member States are authorized This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission